Title: Enclosure: Thomas S. McCleland to James Martin, 13 March 1810
From: McCleland, Thomas S.
To: Martin, James


            
              D. Sir
               
                     Lynchburg 
                     March 13th 1810
            
            
            
            
            
            On a strict examination of the act of Assembly on the subject of forcible Entries & Detainer you will find the party claiming the benefitt of that act must make his complaint on oath, stating the ouster & Detention.
            I think there might be some difficulty made by Scott if the Warrant issued, not on the oath of Mr Jefferson but of yourself as his attorney in fact—from a late decision of our court of Appeals, it appears that and 
                  an attorney in fact cannot maintain a suit in his own name either at Law or in Equity, now it may be doubted, whether, as the process issues on the oath of the party injured, (& to be
			 considered as a statutory requisition,) 
                     that of 
                     the oath of an attorney in fact would be sufficient, when he, as such, could 
                     not maintain the process in his own name—As Mr Jefferson informs you he will be up in April, you had better await his arrival,—Scott is a man who, as you know, will take all advantages, & will not reguard the costs, if he can by any means get his adversary hung up by a suit while he retains possession—
          